DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The examiner of record has changed. Please direct all further correspondence to ZACHARY J MIKNIS whose telephone number is (571) 272-7008.

Status of the Application
	Applicants’ response of 16 November 2021 is entered.
	The claims of 29 March 2021 are under examination.
	Claims 3, 4, 15, 16, 18, 19, and 24-28 have been canceled. Claims 1, 2, 5-14, 17, and 20-23 are pending. Claims 20-23 are withdrawn. Claims 1, 2, 5-14, and 17 are being examined on the merits.

Election/Restrictions
Applicant’s election of Group II and SEQ ID NO: 2 in the reply filed on 16 November 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
After review, the Examiner clarifies that the following grouping of inventions exist:
I. Claims 1, 2, 5-14, and 17, drawn to compositions comprising a peptide of SEQ ID NO: 1-35 and pharmaceutical compositions thereof.


Claims 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 November 2021.
The Examiner has searched SEQ ID NO: 2 as elected, which appears to be free of the prior art. Accordingly, the search was extended to other members of the Markush group in accordance with MPEP 803.02, rejections for which are provided below.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7, 9-14, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
The issue of written description arises because of the language in claims 1 and 2 that the pharmaceutical composition can also be “an analogue thereof, a variant thereof, and a derivative thereof” of one or more of SEQ ID NOs: 1-35. The claim language to a pharmaceutical composition rather than a composition implies that biological activity is present, as a pharmaceutical composition requires that an active ingredient be present. 
The skilled artisan would recognize that the Applicants were in possession of pharmaceutical compositions comprising these base peptides of SEQ ID NOs: 1-35. 
The skilled artisan would not recognize possession of pharmaceutical compositions containing analogs, variants, or derivatives of any of SEQ ID NOs: 1-35. The specification offers no definition as to what scope is associated with these three terms. The skilled artisan at best would interpret these terms to essentially encompass any and all variants of the 35 claimed peptides, be it amino acid changes at one or more residues, chemical modifications, insertions, deletions, etc. There is no facile way to calculate the possible species associated with these genera.
The pharmaceutical composition language as indicated above implies biological activity of the claimed elements. The specification offers no particular guidance on residues within any of SEQ ID NOs: 1-35 that are critical for activity, nor what sort of changes could be made to any of the sequences to provide a composition that is biologically active. A number of claims such as claims 6 and 10-13 mention dry eye treatment, but again no structure-function correlation is established between the 35 
No particular analogs, variants, or derivatives of the claimed peptides are particularly disclosed. Certain of the peptides would be appear to be alterations to SEQ ID NO: 1, for instance in SEQ ID NO: 2 where a D-Ser is present at position 1, an Allo-Thr at position 3, Nle residues at positions 9 and 12, and an Orn at position 14. But no particular analogs, variants, or derivatives of SEQ ID NO: 2 itself are particularly disclosed or teachings provided as to what changes could be made to still read upon SEQ ID NO: 2 as an analog, variant, or derivative. Similarly, no guidance is presented on changes to the other sequences in SEQ ID NOs: 3-35 to still provide biological activity and be an analog, variant, or derivative.
Taken collectively, the skilled artisan would recognize possession of SEQ ID NOs: 1-35 in pharmaceutical formulations. The skilled artisan would not recognize possession of pharmaceutical formulations comprising analogs, derivatives, or variants of those sequences. The skilled artisan finds no guidance on preparing such analogs, derivatives, or variants, nor any structure-function relationship required for biological activity of a pharmaceutical. Accordingly, the skilled artisan would not find that written description is satisified.

Claims 1, 2, and 5-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compositions and pharmaceutical compositions comprising one or more peptides comprising the sequences selected from SEQ ID NOs:1-35, does not reasonably compositions or pharmaceutical compositions comprising analogs, variants, or derivatives thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’” Genentech Inc. v. Novo Nordisk 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997); In re Wright 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); See also Amgen Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir. 1991); In re Fisher 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Further, in In re Wands 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) the court stated:
Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman [230 USPQ 546, 547 (BdPatAppInt 1986)]. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5)  the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredict-ability of the art, and (8) the breadth of the claims.

A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
Nature of the Invention

Breadth of the Claims
	While the claims do have a reasonable number of peptides, the language to analogs, variants, or derivatives thereof of these 35 peptides leads to claims with extreme breadth.
State of the Prior Art
	The prior art recognizes the base peptide of SEQ ID NO: 1, SVTEQGAELSNEER, as being an active fragment of the 14-3-3 zeta/delta protein (see e.g. Rainger et al. US 2015/0051137 A1, published 19 February 2015). The ‘137 application teaches the peptide alone or in context of the larger 14-3-3 zeta/delta gene is useful (see e.g. [0010]). While the ‘137 application does not disclose the amide at the C-terminus of the peptide, as found below this is a routine and ordinary modification to make to peptides. The ‘137 application teaches that the peptide serves to inhibit T-cell migration (see e.g. Abstract).  The ‘137 application discloses analogs based on conservative amino acid substitutions as well as variants where deletions are removed or chemical modifications such as PEGylation are utilized (see e.g. [0011]). While the ‘137 application suggests analogs or variants of the peptide, it does not provide any teachings regarding what residues are critical for function to allow for a reasonable understanding of areas that can or cannot be altered in the peptide and maintain function.

Relative Skill of those in the Art
	The relative skill of those in the art is high.
Predictability or Unpredictability of the Art
There is a general lack of predictability in the pharmaceutical art. In re Fisher, 427, F. 2d 833, 166, USPQ 18 (CCPA 1970). 
Amount of Direction or Guidance Given
	The specification provides no particular guidance or direction as to what is encompassed by an analog, variant, or derivative of the base peptide of SEQ ID NO: 1 or any of the other claimed sequences of SEQ ID NOs: 2-35. The specification provides no guidance on critical or unimportant areas of the base SEQ ID NO: 1 or other peptide that might be altered or modified and maintain biological activity. The specification indicates that the biological activity of the peptides is for treatment of dry eye. 
Presence/Absence of Working Examples
	Examples 1 and 2 only show use of SEQ ID NO: 1 as a pharmaceutical formulation. None of the other sequences are used for treatment, but it can reasonably be presumed that those all have some level of biological activity.
	No Examples show preparation of analogs, variants, or derivatives of the 35 claimed sequences, nor whether they have any biological activity after their alteration. 
Quantity of Experimentation Necessary

	Since no guidance is provided on critical areas, nor the limits associated with analogs, variants, or derivatives, the skilled artisan is left with the requirement to synthesize endless numbers of analogs, variants, or derivatives of the claimed sequences. While some level of peptide synthesis can be automated and fall under routine experimentation, in this case the Applicants essentially require the skilled artisan to conduct all experimentation on their own. The skilled artisan is left with a “test and see” approach, which rises above ordinary experimentation given the breadth of the claims into a requirement for undue experimentation. 
In view of the Wands factors as discussed above, it is the Examiner’s opinion that the claims are not fully enabled and one of skill in the art would have to engage in undue experimentation to practice the invention as claimed herein, without a reasonable assurance of success.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 2, the indefininte language is “H-DSer-Val-AlloThr-Glu-Gln-Gly-Ala-Glu-Nle-Ser-Asn-NMeGlu-Glu-Orn-NH2 (SEQ ID NO: 2)”. The claim is indefinite because it is amenable to multiple plausible interpretations: the sequence can be interpreted as the literal sequence recited in the claim, but it can also be interpreted in light of the sequence disclosed as SEQ ID NO: 2 in the CRF submitted 9 September 2019: DSer-Val-AlloThr-Glu-Gln-Gly-Ala-Glu-Nle-Ser-Asn-Nle-Glu-Orn. The sequence differs at residue 12, and it is not clear whether this residue is NMeGlu as claimed or Nle as disclosed. Ex parte Kenichi Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) “hold[s] that if a claim is amenable to two or more plausible constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” The dependent claims do not remedy this deficiency. 
The Examiner has searched both variants, but for the purposes of prior art interprets claims 1 and 2 such that SEQ ID NO: 2 is the sequence as disclosed, where Nle is the amino acid at position 12.

Claims 6 and 10-13 recite the limitation "the dry eye" in the claims.  There is insufficient antecedent basis for this limitation in the claim. Claim 5, from which all the claims depend, does not recite “dry eye”, nor does claim 1 from which claim 5 depends. 
With respect to claims 9-14 and 17, the claims recite “An composition” or “The composition” according to claim 5, but claim 5 recites a pharmaceutical composition. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1. Claims 1, 2, 5, 7, 8, 10, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rainger et al. (US 2015/0051137 A1, published 19 February 2015) and Nuijens et al. (Tetrahedron Lett. 53:3777-3779, published 18 July 2012, hereafter referred to as Nuijens).
	The ‘137 application teaches an inhibitor of T-cell migration in the form of a peptide SVTEQGAELSNEER derived from 14-3-3 zeta/delta (see e.g. claim 1). Pharmaceutical compositions are also taught (see e.g. claim 14). A variety of administration methods are taught (see e.g. [0024]. Experimentally, the peptide is utilized at 0.001-10 ng/ml (see e.g. [0126]).
	The difference between ‘137 and the claimed invention is that the ‘137 application does not teach a C-terminal amide.
	The Nuijens art teaches that many pharmaceutically relevant peptides contain C-terminal amides that improve stability against exoproteases (see e.g. p.3777 Col.1). Nuijens provides for an enzymatic route to C-terminal amidation of short peptides that overcomes issues with solid phase synthesis of longer peptides (see e.g. p.3777).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the peptide of ‘137 that matches the base sequence of SEQ ID NO: 1 could have been modified by addition of a C-terminal amide as taught in Nuijens to improve stability towards exoproteases. The motivation to modify comes from the Nuijens art indicating that short pharmaceutically relevant peptides can be susceptible to exoprotease digestion, and that amidation offers a solution to that problem. There would have been a reasonable expectation of success because the amidation of peptides was a known process and Nuijens provides both an incentive to prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	With respect to claim 2, SEQ ID NO: 1 is also recited and is rendered obvious by the above combination and rationale. 
	With respect to claim 5, as set forth above, the ‘137 application teaches pharmaceutical formulations, and since it was utilized at ng/mL levels the peptide at a minimum would have to be dissolved in an excipient such as water.
	With respect to claim 7, as set forth above the ‘137 art indicates use at ng/mL levels, which implies that an excipient was present, at a minimum water that can be considered a diluent.   
	With respect to claim 8, the ‘137 application synthesizes the peptide (see e.g. [0085]).
	With respect to claim 10, the ‘137 application teaches a variety of administration methods including subcutaneous or intramuscular injection or a spray (see e.g. [0024]).
	With respect to claim 14, the ‘137 application teaches that the methods of treatment can be accomplished with a therapeutic amount of the peptides as described (see e.g. [0028]). Given that ng/mL levels are rarely effective, one of ordinary skill in the art would find it obvious to optimize the levels of the ‘137 peptide in order to effect treatment via known routes. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With respect to claim 17, the formulation in ‘137 of a composition at ng/mL levels requires that it is a solution or liquid.

2. Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rainger et al. (US 2015/0051137 A1, published 19 February 2015) and Nuijens et al. (Tetrahedron Lett. 53:3777-3779, published 18 July 2012) as applied to claims 1, 2, and 5 above, and further in view of Rainger et al. (US 2017/0151309 A1, published 1 June 2017, filed 17 November 2016, hereafter referred to as ‘309).
	The relevance of ‘137 and Nuijens is set forth above. The difference between the prior art and the claimed invention is that neither teaches treatment of dry eye.
	The ‘309 application teaches the same peptide as in ‘137 (see e.g. claim 1). The ‘309 application teaches treatment of Sjogren’s syndrome by administration of the peptide (see e.g. claim 1). One of ordinary skill in the art recognizes that the primary symptoms of Sjogren’s syndrome are dry eye and dry mouth (see e.g. https://medlineplus.gov/sjogrenssyndrome.html, first published 27 July 2016). Therefore, treatment of Sjogren’s syndrome by necessity treats the attendant dry eyes and dry mouth. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the peptide of ‘137 and Nuijens could have been utilized in place of the PEPITEM sequence claimed by ‘309, and result in treatment of Sjogren’s syndrome after administration. The overlapping base sequence provides the prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
	With respect to claim 10, as set forth above ‘137 provides for a variety of administration methods. The ‘309 application provides similar administration routes (see e.g. [0036]).
	With respect to claim 11, Sjogren’s syndrome as indicated by MedlinePlus attacks tear production, i.e. a change in tear secretion.
	With respect to claim 12, as set forth above Sjogren’s syndrome as treated by ‘309 is characterized by dry eye as well as dry mouth.
	With respect to claim 13, the ‘309 application also contemplates treatment of uveitis (see e.g. [0028]). 

3. Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rainger et al. (US 2015/0051137 A1, published 19 February 2015) and Nuijens et al. (Tetrahedron Lett. 53:3777-3779, published 18 July 2012), and Rainger et al. (US 2017/0151309 A1, published 1 June 2017, filed 17 November 2016) as applied to claims 1, 2, and 5 above, and further in view of Sheppard et al. (Ophthalmology 121:P475-483, published 27 November 2013, hereafter referred to as Sheppard).

	The Sheppard art teaches study of lifitegrast ophthalmic solution 5% for treatment of dry eye. Sheppart teaches that lifitegrast is an LFA-1 antagonist, and that LFA-1 inhibition is validated in models of uveitis (see e.g. p.476 Col.1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the composition of ‘137, Nuijens, and ‘309 for treatment of uveitis could have been modified by inclusion of 5% lifitegrast as suggested in Sheppard for treatment of uveitis. The motivation to combine comes from the overlapping disease to be treated in the form of uveitis. There would have been a reasonable expectation of success because the references individually in ‘137, ‘309, and Sheppard all teach ways to treat uveitis. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).

Conclusion
No claims are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658